I concur on the following ground: The lease to Decorso had not been canceled by the land board. It was therefore *Page 182 
outstanding as a partnership asset. Regardless of whether the land board can or cannot be sued, it was not an indispensable party to the determination of who owned this lease as between the partnership and Mohlman. It was not bound by the judgment, but, if it ignored the judgment between Decorso and Mohlman by treating Mohlman as lessee and accepting his payments, the lease would nevertheless be Decorso's as between Decorso and Mohlman. If Mohlman sold the lease and the land board attempted to recognize the transfer, since Mohlman had nothing to transfer, the land board would recognize an interest which did not exist. Decorso could prevent Mohlman or any transferee with notice from occupying the land or working it by bringing ejectment. If the land board attempted to interfere with Decorso's possession, he could enjoin the members of the land board as individuals from doing anything derogatory to his rights under this judgment by virtue of the doctrine announced in Tindal v. Wesley,167 U.S. 204, 17 S. Ct. 770, 42 L. Ed. 137; Weyler v. Gibson,110 Md. 636, 73 A. 261, 17 Ann. Cas. 731; White Eagle Oil  Ref.Co. v. Gunderson, 48 S.D. 608, 205 N.W. 614, 43 A.L.R. 397. In such suit the members as individuals would have the right to set up such defenses as they might be advised, not being precluded by this suit, and it could then be determined if they availed. If the defense were set up that the lease to the partnership had been canceled, we might presume that this court, if it adhered to this opinion, would hold otherwise.
It therefore appears that the judgment in favor of Decorso is efficacious and that the land board cannot prevent Decorso from obtaining the fruits of his judgment, even though it may ignore the judgment because not bound thereby. *Page 183